Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on December 29, 2021 is acknowledged.
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip of the sensor positioning device being introducible into the position marker of the holding device, the at least one second sensor and a transmitter coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to because figures 3-11 do not contain any reference numbers, figures 3-4 contain measurements which is not proper, figures 8 and 10-11 contain words which is not proper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5, 8, 11, and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "13" have both been used to designate sensor positioning device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both sensor positioning device and pointing tool.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
It is noted that the abstract is more than 150 words
The disclosure is objected to because of the following informalities: The specification includes reference to claims numbers some of which have been withdrawn.   
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claim 1, the applicant is improperly claiming human anatomy by the limitation “at least one sensor attached to the mandible”. The applicant should amend the claim to read –at least one sensor configured to be attached to the mandible- to overcome the rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The applicant further claims “at least one first sensor attached to the mandible” and “at least one second sensor” It is unclear from the claim limitations if the at least one first sensor or at least one second sensor is one of “the sensor” previously claimed. It is noted for examination purposes, the at least one second sensor is being interpreted as the sensor, however, the applicant should amend the claim to clarify.  
The applicant further claims “a sensor positioning device for setting a reference plane with condyle points”, however, it is unclear what specific structure of the sensor positioning device or how the sensor positioning device sets the reference plane as claimed. The applicant further claims “at least one second sensor for receiving and transmitting position data”, however, it is unclear what data, i.e. from what, the second sensor is receiving data and unclear where the second sensor is transmitting the data to.
The limitation “a data record of a relative movement, measured at a patient, wherein the data record is generated form the sensor signals..” is unclear. It is noted that the preamble of the claim is “a system for recording, transferring and simulating a relative position and/or relative movement, measure at a patient”, therefore, it is unclear how the data record is part of the system.
Claim 1 recites the limitation "the sensor signals" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sensor signals" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
The applicant further claims “the movement data from the data record”, however, the applicant has previously claimed “a data record of a relative movement”. It is believed that “the movement data” is the claimed “relative movement”, however, the applicant should amend the claim to clarify what is being claimed. 
Claim 1 recites the limitation "the motion sequence" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
It is further noted that the limitation “wherein three-dimensional imaging of the motion sequence is implemented by fusing the position data and movement data, and therapeutic and/or function-relevant positions or functions are able to be set” is unclear. It is believed that the applicant is trying to claim that a 3d image of movement data is created by combining the position data and movement data. The further limitations directed towards therapeutic and function relevant positions or functions are unclear.
With respect to claim 3, the limitations directed towards the sensor positioning device being “introducible into the position marker of the holding device” is unclear. It is noted that the applicant has previously claimed in claim 1 “wherein at least a tip of the sensor positioning device is introducible into the position marker of one of the at least one holding devices”, therefore, the limitation of claim 3 does not appear to further limit the previously claimed limitation. The further limitations in claim 3 including “said sensor positioning device defines and/or calibrates sensor zero with its tip” is unclear. It is 
With respect to claim 4, the limitation “defines the reference plane by way of at least three measurement points” are unclear. It is noted that the applicant has previously claimed “setting a reference plane with condyle points”. It is unclear if the claimed three measurement points are the claimed condyle points of different points. For examination purposes, they are being interpreted as the same points, however, the applicant should amend the claims to clarify. 
The same issue applies to the limitations “the condyle spacing by way of at least two condyle measurement points”. The claimed condyle points of claim 1 are being interpreted as the claimed two condyle measurement points of claim 5, however, the applicant should amend the claim to clarify.
Claim 5 recites the limitation "the condyle spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the condyle middle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 6, the applicant claims “each holding device of the at least holding device”, however, it is noted that the applicant has claimed “at least one holding device”, therefore, the limitation “each holding device” is unclear. The applicant should amend the claim to read –the at least one holding device- to clarify what is being claimed.  Further the limitation “which defines a zero of the relationship of the sensor tip 
With respect to claim 9, it is noted that the method uses the system of claim 1, therefore, the limitations such as “at least one sensor” is unclear such as it is the claimed first or second sensor or a different sensor. For examination purposes, the limitation “disposing at least one sensor at least the mandible of the patient” is being interpreted as –disposing the at least one first sensor on the mandible of the patient-, however, the applicant should amend the claim to clarify. 
Further the limitation “a position marker for the sensor” is being interpreted as –the position marker for the at least one second sensor-.
The limitation “introducing at least seats of the sensor positioning device into the positioning marker” is unclear. It is believed that the seat is the claimed tip of the sensor position device which the applicant has claimed as being introducible in the position marker, however, the applicant should amend the claim to clarify.  Further the limitation “for setting the zero of the relationship of the sensor tip with respect to the relative position and/or relative movement of the mandible relative to the maxilla” is unclear. As discussed above, it is believed the applicant is trying to set a reference point between for measuring the position and/or movement, however, it is unclear.
The applicant further claims “generating a data record”, however, it is noted that as claimed in claim 1, the applicant has claimed “a data record”, therefore, it is unclear how the claimed data record is later generated. See above rejection the limitation with respect to the system. 
The same issues with respect to the limitations “the movement data” and “three-dimension imaging of the motion sequence is implemented by fusing the position data and movement data, and therapeutic and/or function-relevant positions or functions are able to be set” are presented as discussed above in detail. 
As discussed above in detail with respect to claim 1, which also applied to the method of claim 9, it is unclear form the claim limitations where the claimed second sensor is receiving position data from and where it is transmitting it to as claimed and what information and from where the data record is formed.
It is noted that the applicant should amend the claims to clarify what is being claimed with respect to both the system and method. The claims have been interpreted as best understood and the most applicable prior art has been cited as best understood. 
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Bando has been cited to teach a system for measuring jaw movement including a first sensor attached to the mandible and a second sensor (see fig. 1) and a transmitter coil (see fig 8). The prior art of Hoke teaches a first sensor attached to a mandible and a second sensor and a transmitter coil 130 (see fig. 1). The prior art of Arai which teaches a first sensor attached to a mandible and a second sensor with a tip (element 70) to be brought into contact with teeth (see par. 94).
The prior art does not teach a holding device with a positioning marker, a first sensor disposed in the holding device, the first sensor disposed on the mandible, and a second sensor, wherein a tip of the second sensor is introducible into the position marker of the holding device in combination with the other claimed limitations.  

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/25/2022